Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 11, 2009                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

  139413                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Stephen J. Markman
            Plaintiff-Appellee,                                                                        Diane M. Hathaway,
                                                                                                                         Justices
  v                                                                 SC: 139413
                                                                    COA: 283954
                                                                    Ingham CC: 07-000500-FH
  LEDELL MARVIN MUSHATT,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 23, 2009
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other peremptory action. MCR
  7.302(H)(1). At oral argument, the parties shall address whether offense variable 3 was
  scored in accordance with People v McGraw, 484 Mich 120 (2009). The parties may file
  supplemental briefs limited to this issue within 42 days of the date of this order, but they
  should not submit mere restatements of their application papers.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 11, 2009                   _________________________________________
           1208                                                                Clerk